Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Information under 37 CFR 1.105
No IDS was filed for this application. The applicant and/or the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application (see MPEP §§ 704.10 - 704.13). In response to this requirement, please provide a copy of any related and pertinent information, such as non-patent literature, published application(s) or patent(s) (U.S. or foreign), that was used to assist in the drafting of this application. The applicant is reminded of the duty to disclose information that is material to patentability (see 37 CFR § 1.56).  A complete reply to the instant Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the instant Office action.

Specification
The disclosure is objected to because of the following informalities: 
In the Specification, page 2, lines 11-12, the sentence “There has stable temperature and humidity control in laboratory” is unclear and appears to be incomplete.  
In the Specification, page 4, lines 8-9, the acronyms “ITO” and “RF” are unclear. It is suggested to establish the acronyms in an unabbreviated form.  
In the Specification, page 6, lines 15-18, the phrase “...but the grinding is not easy and is easy to break” is unclear. What is the grinding referring to?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zubiate et al. (P. Zubiate, C. R. Zamarreño, P. Sanchez, I. R. Matias, and F. J. Arregu, “High sensitive and selective Creactive protein detection by means of lossy mode resonance based optical fiber devices,” 2016, Biosensors and Bioelectronics, vol. 93, pp. 176-181) in view of Cao et al. (Cao et al., “Thermal tuning of graphene-embedded waveguide filters based on the polymer-silica hybrid structure”, 2018, RSC Adv., 8, 30755- 30760).
Regarding claim 1, Zubiate teaches a method of using a biosensor based on lossy mode resonance (abstract), comprising the steps of:
placing an object to be tested on a biological material sensing region with bioprobes of a lossy mode resonance layer (page 178, section 3.2 teaches dipping the sensitive region of the device in CRP solutions, wherein “dipping” is interpreted as placing the CRP solution on the sensitive regions of the device; Fig. 1 shows the sensitive region comprising bioprobes of the lossy mode resonance layer, i.e. ITO layer),
inputting an incident light from a broadband light source to a waveguide unit disposed under the lossy mode resonance layer (Fig. 1 and page 177, section 2.3 teach a light source inputting a light to a core of a waveguide unit disposed under the ITO layer), and
measuring a light outputted from the waveguide unit by a spectrometer (Fig. 1 and page 177, section 177 teaches monitoring the output of the sensor using a spectrometer, i.e. spectrum analyzer).
Zubiate fails to teach the biosensor is a self-heating biosensor and the method comprising the step of heating the biomaterial sensing region by energizing the lossy mode resonance layer.
Cao teaches a self-heating waveguide (Fig. 1) and two heating electrodes formed at two positions of a polymer cladding of the waveguide, wherein the waveguide is between the two heating electrodes (Fig. 1b and 1d). Cao teaches that thermal tuning can be applied to broadband photonic integrated circuits to optimize waveguides (abstract). Cao teaches that the waveguide can be regulated by heating the waveguide, i.e. increasing the electrode temperature (page 30759, section, “Conclusion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zubiate to incorporate the teachings of Cao to provide the biosensor is a self-heating biosensor and the method comprising the step of heating the biomaterial sensing region by energizing the lossy mode resonance layer (note that “energizing” the layer has a broadest reasonable interpretation of providing energy to the layer, such as heating the layer). Doing so would allow for thermal tuning of the biosensor that would have a reasonable expectation of successfully optimizing the biosensor, as taught by Cao.
Regarding claim 2, Zubiate further teaches wherein the bioprobes are composed of a boride functional group or a DNA probe (Fig. 1; section 2.1 teaches a DNA-aptamer sequence specific for CRP).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bazylenko (US 20060197960 A1) teaches a biochip (abstract) comprising a top transparent electrode made of indium tin oxide (paragraph [0061]). Bazylenko teaches that the biochip comprises electrodes of the biochip could be used to apply voltage to binding sites to enhance hybridization or/and to remove non-specifically bound molecules e.g. via application of electric field and that if the electrodes are arranged in the form a thin film heaters, the current driven through these electrodes can be used to control hybridization temperature individually at each binding site (paragraph [0034]).
Lackritz et al. (US 20040046963 A1) teaches a surface plasmon resonance analysis system (abstract) comprising waveguides (paragraph [0030]). Lackritz teaches the system comprises a heater typically made from a thin film metal resistor on top of the cladding over the core region (paragraph [0096], wherein local heating can be achieved in a variety of ways (including passing electric current through the metal film) so that many reactions can be evaluated simultaneously (paragraph [0106]).
Kumazaki et al. (WO 2014132717 A1, see machine translation) teaches an analysis device (abstract), wherein temperature of the substrate may be controlled by forming a conductive thin film such as ITO and energizing it (page 6, third paragraph).
Obara et al. (US 20180275053 A1) teaches an optical analysis device (abstract), wherein a thin film of ITO may be formed to adjust the temperature by supplying electricity thereto (paragraph [0057]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797